Case 2:20-cv-20057-KM-ESK Document 22 Filed 04/09/21 Page 1 of 1 PageID: 642




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


PODIATRY FOOT & ANKLE
INSTITUTE P.A., individually and
behalf of all others similarly
situated,
                                               Civ. No. 20-20057 (KM) (ESK)
      Plaintiff,

      v.                                                    ORDER

HARTFORD INSURANCE COMPANY
OF THE MIDWEST,

      Defendant.



      THIS MATTER having come before the Court on the motion (DE 8) of
Defendant to dismiss the Complaint for failure to state a claim, pursuant to
Fed. R. Civ P. 12(b)(6); and the Court having considered the submissions of the
parties (DE 8, 19, 20) without oral argument; for the reasons stated in the
accompanying Opinion, and good cause appearing therefor;
      IT IS this 9th day of April 2021,
      ORDERED that the motion to dismiss (DE 8) is GRANTED.
      Because amendment would be futile, the dismissal is entered with
prejudice. This order is final as to all claims and parties.
      The clerk shall close the file.
                                        /s/ Kevin McNulty
                                        ____________________________________
                                        Kevin McNulty
                                        United States District Judge
